Exhibit 10.38
EXECUTIVE NONCOMPETITION AGREEMENT
THIS NONCOMPETITION AGREEMENT (the “Agreement”) is made as of December 29, 2010,
by and between Communications Infrastructure Investments, LLC (the “Company”),
and Dan Caruso, residing at 6346 Snowberry Lane, Niwot Colorado (the
“Executive”). Capitalized terms used herein and not defined shall have the
meanings ascribed to them in the Company’s Second Amended and Restated Limited
Liability Company Agreement dated February 9, 2009, as amended from time to time
(the “LLC Agreement”) by and among the Company, and the persons named on
Schedule A thereto.
RECITALS
WHEREAS, the Company desires to issue certain Class B Preferred Units
(“Executive Preferred Units”) to Bear Equity, LLC (“Bear Equity”) for and on
behalf of the Executive pursuant to the terms and conditions of the parties
Vesting Agreement of even date herewith and the LLC Agreement; and
WHEREAS, the Executive has substantial knowledge and experience in the Company’s
and its Subsidiaries’ businesses and intimate knowledge of their customers,
processes, trade secrets and other business information; and
WHEREAS, the Company wishes to protect it’s value from the risk of competition
posed by the Executive and it is a condition to the issuance and continued
vesting of the Executive Preferred Units that this Agreement be executed by the
parties hereto, and the parties are willing to execute this Agreement and to be
bound by the provisions hereof;
NOW THEREFORE, in consideration of the foregoing, the agreements set forth
below, and the parties’ desire to preserve the value inherent in the Company for
their mutual benefit, the Executive, intending to be legally bound hereby,
agrees with the Company as follows:
1. Definitions.
“Bear Equity” has the meaning specified in the Preamble to this Agreement.
“Board” means the Company’s Board of Managers.
“Cause” means the Executive’s: (i) dishonesty of a material nature with respect
to the Company (including, but not limited to, theft or embezzlement of the
Company’s or any of its Subsidiaries’ funds or assets); (ii) conviction of, or
guilty plea or no contest plea, to a felony charge or any misdemeanor involving
moral turpitude, or the entry of a consent decree with any governmental body;
(iii) noncompliance in any material respect with any laws or regulations,
foreign or domestic, affecting the operation of the Company’s or any of its
Subsidiaries’ business, if such noncompliance is likely to have a material
adverse effect on the Company or any of its Subsidiaries; (iv) violation of any
express direction or any rule, regulation or policy established by the Board
that is consistent with the terms of this Agreement, which violation, if
reasonably susceptible to cure, is not cured within ten (10) days of written
notice thereof from the Board (or, were such violation can not feasibly be cured
within said 10 day period and Executive has not cured such violation within a
reasonable amount of time after using best efforts), and if such violation is
likely to have a material adverse effect on the Company or any of its
Subsidiaries; (v) material breach of this Agreement, which breach, if reasonably
susceptible to cure, is not cured within ten (10) days of written notice thereof
from the Board (or, were such material breach can not feasibly be cured within
said 10 day period and Executive has not cured such material breach within a
reasonable amount of time after using best efforts) or a material breach of the
Executive’s fiduciary duties to the Company or any of its Subsidiaries; or
(vi) gross incompetence, gross neglect, or gross misconduct in the performance
of the Executive’s duties.

          Confidential   Page 1   9/7/2011

 

 



--------------------------------------------------------------------------------



 



“Competing Business” means any business engaged in owning or operating fiber
networks.
“Executive Preferred Units” has the meaning specified in the Preamble to this
Agreement.
“Expiration Date” has the meaning specified in Section 2 of this Agreement.
“Fair Market Value” has the meaning set forth in the LLC Agreement.
“Good Reason” means the occurrence of any of the following events: (A) a
substantial adverse change in the nature or scope of Executive’s
responsibilities, authorities, powers, functions or duties attached to
Executive’s position with the Company or any of its Subsidiaries as of the date
of this Agreement, (B) the relocation of the offices at which Executive is
principally employed to any other location that is more than 75 miles from the
current location of such offices or (C) Executive’s title as of the date of this
Agreement is changed in any manner, other than as a result of a promotion.
Notwithstanding the foregoing, the occurrence of any event specified in
paragraphs (A), (B) or (C) shall not be deemed to be “Good Reason” if Executive
fails to voluntarily terminate his employment under this Agreement within sixty
(60) days following such event.
“Protected Territory” shall mean, prior to the Termination Date, the world, and
commencing on and after the Termination Date, shall include the United States
and any other geographic area in which the Company or any of its Subsidiaries
conducts business as of the Termination Date, or has developed an intention to
conduct business in such geographic area on or before the Termination Date and
for which the Company or any of its Subsidiaries has prepared or commissioned
the preparation of a business plan or study on or before the Termination Date.
“Termination Date” shall mean the date the Executive’s employment with the
Company or any of its Subsidiaries is terminated, whether by the Executive or
the Company or any of its Subsidiaries

          Confidential   Page 2   9/7/2011

 

 



--------------------------------------------------------------------------------



 



2. Term. The term of this Agreement shall be for a period commencing on
October 31, 2010 and ending three (3) years thereafter, subject to the terms and
conditions below. Notwithstanding the foregoing, in the event the Executive’s
employment with the Company or any of its Subsidiaries is terminated by the
Company or any of its Subsidiaries for any reason other than for Cause,
including, but not limited to, by reason of death or disability, then the term
of this Agreement (including all restrictions contained in Section 3) shall
immediately expire and be of no further force or effect. For the avoidance of
doubt, in the event the Executive’s employment with the Company or any of its
Subsidiaries is terminated by the Company or any of its Subsidiaries for Cause
OR if Executive voluntarily terminates his employment with the Company or any of
its Subsidiaries for any reason other than Good Reason, then the term of this
Agreement (including all restrictions contained in Section 3) shall continue in
full force and effect for the full three (3) term referenced above.
Notwithstanding the foregoing, in the event the Company elects and/or appoints a
Chairman of the Board other than Executive (without Executive’s approval), then
Executive shall have the right (but not the obligation) to elect one of the
following options: (i) if Executive elects to have full and immediate
acceleration of vesting on all unvested Executive Preferred Units under the
Vesting Agreement of the same date hereof, then such accelerated vesting shall
immediately occur and Executive shall remain subject to all of the terms and
conditions of this Agreement for the remainder of the three (3) year term
referenced above, or (ii) if Executive elects to not have full and immediate
acceleration of vesting under such circumstances, then Executive shall
thereafter not be subject to any of the terms and conditions of this Agreement
and such Agreement shall immediately expire and be of no further force or effect
(however, if Executive elects this option (ii) AND continues to be employed by
the Company, then Executive will be subject to the terms and conditions of this
Agreement ONLY for as long as Executive’s employment with the Company continues
— after which such restrictions shall immediately expire). If Executive is going
to exercise the above referenced election, the Executive must do so within sixty
(60) days of the date the Chairman is elected and/or appointed.. For the
avoidance of doubt, the above two options are not conditioned on or subject to
the termination of Executive’s employment with Company or any of its
Subsidiaries.
3. Noncompetition and Nonsolicitation.
(a) Noncompetition. During the term of this Agreement, the Executive agrees that
Executive will not, singly, jointly, or as a partner, member, Executive, agent,
officer, director, stockholder, equity holder, lender, consultant, independent
contractor, or joint venturer of any other Person, or in any other capacity,
directly, indirectly or beneficially (except (i) as a passive holder of not more
than one percent (1%) of the outstanding stock of any company listed on a
national securities exchange, or actively traded in a national over-the-counter
market, (ii) as a passive participant in any venture capital fund where his
interest therein does not exceed one percent (1%) of the total capital
commitments, or (iii) as Executive Chairman of EnVysion, (iv) as an employee,
manager, director or owner of MCCC ICG Holdings LLC, or (v) as a director or
owner of GTS Group (i.e. Consortium 1 S.a.r.l. and its affiliated companies)
(collectively, “Permitted Activities”)), own, manage, operate, join, control, or
participate in the ownership, management, operation or control of, or permit the
use of his name by, or work for, or provide consulting, financial or other
assistance to, or be connected in any manner with, a Competing Business within
the Protected Territory;

          Confidential   Page 3   9/7/2011

 

 



--------------------------------------------------------------------------------



 



(b) Nonsolicitation. During the term of this Agreement, the Executive agrees
that Executive will not, singly, jointly, or as a partner, member, employee,
agent, officer, director, stockholder, equity holder, lender, consultant,
independent contractor, or joint venturer of any other Person, or in any other
capacity, directly, indirectly or beneficially (except for Permitted Activities)
induce or attempt to induce (i) any Person which is a customer of the Company or
any of its Subsidiaries, or which otherwise is a contracting party with the
Company or any of its Subsidiaries, as of the date hereof or at any time
hereafter during the term of this Agreement, to terminate, alter or amend any
written or oral agreement or understanding with the Company or any of its
Subsidiaries, or (ii) any Person which is an employee or contractor of the
Company or any of its Subsidiaries as of the date hereof or at any time
hereafter during the term of this Agreement, to terminate or otherwise separate
their employment or contractor arrangement with the Company or any of its
Subsidiaries.
4. Injunctive Relief. The Executive agrees that the breach of this Agreement by
such Executive will cause irreparable damage to the Company and that in the
event of such breach the Company shall have, in addition to any and all remedies
of law, the right to an injunction, specific performance or other equitable
relief to prevent the violation of the Executive’s obligations hereunder.
5. Amendments; Waiver. Any amendment to or modification of this Agreement, and
any waiver of any provision hereof, shall be in writing and shall require the
prior written approval of the Company. Any waiver by the Company of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach hereof.
6. Enforcement. The Company and the Executive agree that the covenants set forth
in this Agreement shall be enforced to the fullest extent permitted by law.
Accordingly if, in any judicial or similar proceedings, a court or any similar
judicial body shall determine that such covenant is unenforceable because it
covers too extensive a geographical area or survives too long a period of time,
or for any other reason, then the parties intend that such covenant shall be
deemed to cover only such maximum geographical area and maximum period of time,
and shall otherwise be deemed to be limited in such manner, as will permit
enforceability by such court or similar body. The Company and the Executive
further agree that covenants set forth in this Agreement are reasonable in all
the circumstances for the protection of the legitimate interests of the Company
and its Members. In the event that any one or more of such covenants shall,
either taken by itself or themselves together, be adjudged to go beyond what is
reasonable in all the circumstances for the protection of the interests of the
Company and its Members, but would be adjudged reasonable if any particular
covenant or covenants or parts thereof were deleted, restricted or limited in a
particular manner, then the said covenants shall apply with such deletions,
restrictions or limitations, as the case may be.
7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed therein.
8. Consent to Jurisdiction. The Executive hereby agrees to submit to the
exclusive jurisdiction of the court in and of the State of Delaware and to the
courts to which the decisions of appeal of such courts may be taken and consents
that service of process with respect to all courts in and of the State of
Delaware may be made by registered mail to Executive’s address set forth on page
1 hereof.

          Confidential   Page 4   9/7/2011

 

 



--------------------------------------------------------------------------------



 



9. Successors and Assigns. The Company shall have the right to assign this
Agreement to its successors and assigns, and all covenants and agreements
hereunder shall inure to the benefit of and be enforceable by said successors or
assigns; provided, however, that the parties hereto agree that in the event of
any such assignment by the Company, the phrase “Competing Business” shall, for
purposes of being applied to Executive’s obligations hereunder to the assignee,
be limited to the business of the Company as of the date of such assignment.
10. Captions; Gender and Number. The captions of the sections of this Agreement
are for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement. The gender and number used
in this Agreement are used as reference terms only and shall apply with the same
effect whether the parties are of the masculine, neuter or feminine gender,
corporate or other form, and the singular shall likewise include the plural.
11. Entire Agreement. This Agreement and each related agreement to which the
undersigned are a party constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof and
supersede all prior agreements and understandings, whether oral or written, with
respect thereto and hereto.
[Remainder of page intentionally left blank]

          Confidential   Page 5   9/7/2011

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed as of the date and year
first above written.

                  COMPANY:    
 
                COMMUNICATIONS INFRASTRUCTURE INVESTMENTS, LLC    
 
           
 
  By:   /s/ Scott Beer                       Name:   Scott Beer         Title:  
General Counsel    
 
                EXECUTIVE:      
 
  /s/ Dan Caruso                   Dan Caruso    

          Confidential   Page 6   9/7/2011

 

 